Citation Nr: 0840988	
Decision Date: 11/28/08    Archive Date: 12/03/08

DOCKET NO.  05-32 920	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the veteran's previously denied claim of service 
connection for hypertension.  

2.  Entitlement to service connection for renal failure, to 
include as secondary to hypertension.  



REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

The veteran and his caretaker



ATTORNEY FOR THE BOARD

Helena M. Walker, Associate Counsel



INTRODUCTION

The veteran served on active duty from October 1966 to 
September 1968, including honorable service in the Republic 
of Vietnam.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California, which declined to reopen the 
veteran's claim of service connection for hypertension and 
denied the veteran's claim of service connection for renal 
failure, claimed as secondary to hypertension.  The veteran's 
claims file was subsequently transferred to the San Diego RO.  

In November 2008, the veteran appeared and testified at a 
videoconference hearing at the Los Angeles RO.  The 
transcript is of record.  

Service connection for hypertension was previously denied in 
an August 2001 rating decision.  The veteran did not appeal 
the decision.  Before the Board may consider the merits of a 
previously denied claim, it must conduct an independent 
review of the evidence to determine whether new and material 
evidence has been submitted sufficient to reopen a prior 
final decision.  "[T]he Board does not have jurisdiction to 
consider a claim which [has been] previously adjudicated 
unless new and material evidence is present, and before the 
Board may reopen such a claim, it must so find."  See 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  
Further, if the Board finds that new and material evidence 
has not been submitted, it is unlawful for the Board to 
reopen the claim.  See McGinnis v. Brown, 4 Vet. App. 239, 
244 (1993).  Accordingly, the matter appropriately before the 
Board is whether new and material evidence has been presented 
to reopen the previously denied claim of service connection 
for hypertension.  

The issues of entitlement to service connection for 
hypertension and renal disease as secondary to hypertension 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.



FINDINGS OF FACT

1.  The RO denied entitlement to service connection in an 
August 2001 rating decision.  The veteran was notified of the 
decision and of his appellate rights, but did not appeal the 
denial.

3.  Since August 2001, new and material evidence has been 
received to reopen the veteran's previously denied claim of 
service connection for hypertension.  



CONCLUSION OF LAW

Evidence obtained since the RO declined to reopen the 
veteran's claim of entitlement to service connection for 
hypertension is new and material, and the claim is reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, VA's duties under the Veterans Claims 
Assistance Act of 2000 (VCAA) must be examined.  In this 
case, the Board finds that VA has substantially satisfied the 
duties to notify and assist, as required by the VCAA.  To the 
extent that there may be any deficiency of notice or 
assistance, there is no prejudice to the veteran in 
proceeding with this appeal given the favorable nature of the 
Board's decision regarding reopening the veteran's claim.  
See Kent v. Nicholson, 20 Vet. App. 1 (2006).

In August 2001, the RO denied service connection for 
hypertension as there was no treatment for or diagnosis of 
hypertension while in service.  Additionally, there was no 
medical opinion linking any current hypertension diagnosis to 
service.  The veteran was advised of the denial of benefits 
and of his appellate rights, but did not appeal the decision.  
As such, it became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. 
§ 20.1103.  

Pursuant to an application submitted in June 2003, the 
veteran sought service connection for renal failure, to 
include as secondary to hypertension.  This letter was also 
treated as a request to reopen the veteran's previously 
denied claim of service connection for hypertension.  
Generally, where prior RO decisions have become final, they 
may only be reopened through the receipt of new and material 
evidence.  38 U.S.C.A. § 5108.  Where new and material 
evidence is presented or secured with respect to claims which 
have been disallowed, the Secretary shall reopen the claims 
and review the former dispositions of the claims.  Evidence 
presented since the last final denial will be evaluated in 
the context of the entire record.  See Evans v. Brown, 9 Vet. 
App. 273 (1996).  New and material evidence means existing 
evidence that by itself, or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  38 C.F.R. § 3.156.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and it must raise 
a reasonable possibility of substantiating the claim.  Id.  
The credibility of new evidence is to be presumed.  See 
Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The evidence of record at the time of the August 2001 
decision included, the veteran's service medical records 
(SMRs) and private treatment records, dated from December 
1998 to March 1999.  

The evidence of record received since the August 2001 rating 
decision includes, an April 2003 VA examination report, 
private treatment records dated from March 2000 to February 
2004, treatise evidence in the form of online articles 
related to hypertension and nosebleeds, an April 2004, 
private physician's statement, a May 2004 private physician's 
statement, VA treatment records, dated from September 1999 to 
March 2007, a July 2008 letter from a private physician, and 
the transcript from the veteran's November 2008 hearing.  

Generally, this new evidence reflects that the veteran had 
end stage renal failure and subsequently underwent a kidney 
transplant.  An April 2004 letter from the veteran's private 
treating physician noted that the veteran had a 122/74 blood 
pressure reading upon induction in July 1966, and in June 
1967, his reading was 150/90.  The physician further noted 
that for a diagnosis of hypertension to be made, there must 
be at least two separate abnormal readings, and as no 
subsequent readings were found, there was no basis upon which 
the veteran could have been diagnosed as having hypertension 
while in service.  In May 2004, the same physician opined 
that there should have been follow-up treatment regarding the 
veteran's in-service blood pressure reading of 150/90 as he 
had also complained of nosebleeds.  

In July 2008, another physician indicated that the veteran's 
in-service blood pressure reading of 150/90, with his 
complaints of nosebleeds, headaches and blurred vision, would 
most likely relate to hypertension than not.  She 
acknowledged that at least two readings are required to make 
a clear diagnosis of hypertension.  She noted that although 
there was no subsequent workup, the veteran's symptoms were 
"very typical of hypertension," and with the one high 
reading, hypertension was most likely present in service than 
not present.  She opined that the veteran most likely had 
undiagnosed, symptomatic hypertension during active duty.  
She did not link this finding to the veteran's current 
treatment for hypertension or renal failure.  

In November 2008, the veteran testified that he noticed 
symptoms associated with hypertension or high blood pressure, 
but due to his work as a medical assistant, he focused more 
on treating the other service members than seeking treatment 
for himself.  He testified to experiencing nosebleeds, 
headaches, and fainting spells.  He treated these symptoms by 
taking aspirin and lying down.  He advised that he remembers 
first being diagnosed as having hypertension in 1998 after he 
was found to have end-stage renal failure.  

The Board finds that the physician's letter dated in July 
2008 constitutes new and material evidence.  This piece of 
evidence is new as it was not before agency decision makers 
when deciding the original claim, and it is material because 
it speaks to unestablished facts necessary to substantiate 
the claim-it noted the veteran likely had undiagnosed, 
symptomatic hypertension in service.  The credibility of this 
new and material evidence is presumed for purposes of 
reopening the claim.  Therefore, the veteran's previously 
denied claim of service connection for hypertension is 
reopened.


ORDER

New and material evidence having been received, the veteran's 
claim of entitlement to service connection for hypertension 
is reopened.  


REMAND

The letter from the veteran's physician constitutes new and 
material evidence, and as such, further evidentiary 
development is necessary.  

Other than the 150/90 reading as discussed above, the 
veteran's SMRs are devoid of any reference to or treatment 
for high blood pressure.  The Board notes that in addition to 
the two readings referenced above, the veteran also had a 
blood pressure reading in August 1968 of 130/82.  In June 
1967, the veteran reported 3 weeks of recurrent nosebleeds.  
The impression was allergic rhinitis.  These records also 
reflect complaints of blurred vision, headaches, blackout 
spells and dizziness-first noted after he was struck in the 
head with a club.  The August 1968 separation medical 
examination was devoid of any finding of hypertension, and at 
that time, his blood pressure reading appeared to be 186/70.  

As noted in the section above, the veteran's physician in a 
July 2008 letter indicated that the veteran's symptoms were 
very typical of hypertension despite the lack of a second 
abnormal reading.  The veteran also testified that he 
experienced dizziness, headaches and fainting spells while in 
service.  There is no medical evidence of record linking the 
veteran's in-service high blood pressure reading to his 
current hypertension and renal failure diagnoses.  

Based upon the evidence of record, the Board finds 
insufficient medical evidence upon which to render a decision 
on the veteran's claim of service connection for hypertension 
and renal disease as secondary to hypertension.  Thus, the 
claim must be remanded for a VA examination to be scheduled 
and an opinion to be rendered as to the likelihood that the 
veteran's currently diagnosed hypertension and renal failure 
were related to service or a service-connected disability.  
This examination is required pursuant to 38 C.F.R. 
§ 3.159(c)(4).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding, post-service, 
medical treatment records regarding the 
veteran's hypertension and renal failure.  
The veteran should be requested to sign 
the necessary authorization for release of 
any private medical records to VA.  All 
attempts to procure records should be 
documented in the file.  If VA cannot 
obtain records, a notation to that effect 
should be included in the claims file.  In 
addition, the veteran and his 
representative should be informed of any 
such problem.

2.  Schedule the veteran for a VA 
examination with an appropriate specialist 
to determine the nature and etiology of 
his hypertension and renal failure.  The 
veteran's claims folder should be made 
available to the examiner for review.  The 
examiner is to perform all necessary 
clinical testing and render all 
appropriate diagnoses.  The examiner 
should then render an opinion as to 
whether it is at least as likely as not 
that the veteran's hypertension was 
related to his in-service blood pressure 
readings, nosebleeds, dizziness, fainting 
spells, and headaches.  The examiner 
should specifically discuss the 
significance of the July 2008 letter 
submitted by the veteran's private 
physician.  The examiner should also 
discuss any impact a blow to the head 
would have in terms of the reported 
dizziness, fainting spells and headaches.  

If the examiner finds that hypertension 
did have its onset in service, then the 
examiner should opine as to whether the 
veteran's currently diagnosed renal 
failure was caused or worsened by his 
hypertension.   

3.  When the development requested has 
been completed, the case should be 
reviewed on the basis of the additional 
evidence.  If the benefit sought is not 
granted, the veteran should be furnished a 
Supplemental Statement of the Case, and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.  

The purpose of this REMAND is to obtain additional 
evidentiary development and the Board, at this time, does not 
intimate any opinion as to the merits of the case, either 
favorable or unfavorable.  The veteran is free to submit any 
additional evidence and/or argument he desires to have 
considered in connection with his current appeal.  No action 
is required of the veteran until he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


